—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered May 14, 2001, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the Supreme Court erred in refusing to instruct the jury on the use of deadly physical force to prevent the commission of a robbery (see Penal Law § 35.15 [2] [b]). Viewing the testimony in the light most favorable to the defendant (see People v Watts, 57 NY2d 299, 301 [1982]), there is no reasonable view of the evidence from *519which the jury could have concluded that the victim or his friends were committing or were attempting to commit a robbery (see People v Bertone, 213 AD2d 417 [1995]; People v Ducks-worth, 209 AD2d 536 [1994]; People v Ruiz, 138 AD2d 420 [1988]; People v Flores, 75 AD2d 649 [1980]). Accordingly, the Supreme Court properly declined to submit the requested charge to the jury. Feuerstein, J.P., Smith, Goldstein and Cozier, JJ., concur.